Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 18, 2022

                                       No. 04-22-00078-CV

SAN ANTONIO EYE CENTER, P.A. d/b/a Harris Optical, South Texas Total Eye Care, P.A.,
                 Albert Castillo and Sanford Roberts II, M.D.,
                                   Appellants

                                                  v.

VISION ASSOCIATES OF SOUTH TEXAS P.A. D/B/A South Texas Eye Institute; and Lisa
                            Marten, M.D.,
                             Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI21328
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        In a suit commenced in November 2020, Appellees Vision Associates of South Texas P.A.
d/b/a South Texas Eye Institute and Lisa Marten, M.D. challenged referral practices of business
associates San Antonio Eye Center, P.A. d/b/a Harris Optical, South Texas Total Eye Care, P.A.,
Albert Castillo and Sanford Roberts II, M.D. Parties exchanged pleadings related to interrogatories
and requests for production over the course of 2021. On January 21, 2022, trial was set for May 2,
2022. On January 5, 2022, Appellants moved to compel arbitration. On February 8, 2022, the trial
court found that the case would be subject to arbitration but that Appellants waived arbitration by
engaging in litigation. On February 10, 2022, Appellants appealed the trial court’s ruling.

        On February 11, 2022, the trial court scheduled a motions hearing for February 23, 2022, to
include Appellees’ Motion to Compel Defendant’s Responses to Discovery.

       On February 16, 2022, Appellants moved this court to stay the trial court proceedings during
the pendency of the interlocutory appeal.

         Appellants’ motion is GRANTED. We ORDER that all further proceedings at the trial court level
in cause number 2020CV21328 are STAYED pending further order of this court or resolution of this
appeal numbered 04-22-00078-CV. See TEX. R. APP. P. 29.3; Oryx Capital Int’l, Inc. v. Sage
Apartments, L.L.C., 167 S.W.3d 432, 436–37 (Tex. App.—San Antonio 2005, no pet.) (granting a stay of
all proceedings pending resolution of the appellant’s/defendant’s interlocutory appeal).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court